Citation Nr: 1601364	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-21 041	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss. 

2.  Entitlement to a compensable rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served from May1958 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, a videoconference was held before the undersigned.  A transcript of the hearing is associated with the record.  Following the issuance of the most recent (March 2013) supplemental statement of the case (SSOC), additional evidence was submitted with a waiver of RO consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right ear hearing loss and seeking a compensable rating for left ear hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2009 rating decision denied the Veteran service connection for right ear hearing loss, finding in essence that there was no evidence of chronic right ear hearing loss disability which was incurred in or caused by service.

2.  Evidence received since the June 2009 rating decision suggests that the Veteran has a right ear hearing loss that may have been incurred in by service; relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss, and raises a reasonable possibility of substantiating such claim.




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim of service connection for right ear hearing loss, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

 A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim38 C.F.R. §  3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992).

A September 1978 rating decision denied service connection for right ear hearing loss finding that the Veteran did not have such disability.  A June 2009 rating decision confirmed the original denial, essentially on the basis that there was no evidence of a right ear hearing loss disability that was incurred in or caused by service.  The Veteran did not disagree with that decision or submit additional evidence within one year and thus, that decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.156.

Evidence received since the June 2009 rating decision includes private medical evidence showing that the Veteran has a diagnosis of bilateral (i.e., left and right ear) hearing loss and a November 2015 statement from Dr. B. G., M.D., indicating after review of the Veteran's records, it is more likely than not that the Veteran's bilateral hearing loss is related to his military service, to include noise exposure therein, and that the Veteran does not report a history of significant noise exposure except during his military service. 

As service connection for right ear hearing loss was previously denied on the basis that there was no evidence that such disability was incurred in or caused by service, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has right ear hearing loss that was incurred in or caused by service.  The aforementioned evidence indicates that his current right ear hearing loss is related to his service.  For purposes of reopening, this evidence is deemed to be credible.  It relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss, and raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. § 5108.



ORDER

The appeal to reopen a claim of service connection for right ear hearing loss is granted.


REMAND

The Veteran's DD Form 214 shows that he served as an engine mechanic in service; his exposure to noise in service is not in dispute.  The Veteran claims that his right ear hearing loss is due to noise exposure in service, or alternatively, was caused or aggravated by his service-connected right tympanic membrane perforation.  

While private medical records seem to indicate that the Veteran has a right ear hearing loss, the RO noted that it is unclear whether these audiological evaluations included a Maryland CNC test as is required to be valid for VA purposes.  A December 2012 VA examination was unable to determine whether the Veteran had right ear hearing loss as the results of the evaluation were deemed invalid for rating purposes due to the inconsistent responses to puretone testing and poor agreement between admitted pure tone testing and speech reception thresholds.  A February 2013 addendum opinion-provider declined to provide a nexus opinion because the December 2012 VA audiological examination was invalid.  The provider recommended rescheduling the Veteran for an additional test (it does not appear such was completed).  The Board notes that the Veteran presents with some language comprehension difficulties and that this may account for the lack of valid VA audiological testing.  Accordingly further development of medical evidence is necessary.  

Review of the record shows that the last VA audiological examination considered valid for rating purposes was in March 2006.  At the November 2015 hearing, the Veteran testified that his left ear hearing loss had worsened in the interim.  In light of the length of the intervening period time since the last valid VA examination, the Veteran's language comprehension difficulties, and the allegation of worsening, a contemporaneous examination to assess the severity of the Veteran's hearing loss is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for hearing loss, and to submit all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for hearing loss (any not already associated with the record).

2.  The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies), if possible by a specialist who has experience in evaluating cases where there are speech/language comprehension difficulties, to determine whether he now has a right ear hearing loss disability and, if so, its likely etiology, and to ascertain the current severity of the hearing loss.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran's military occupation involved exposure to hazardous levels of noise in service.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a right ear hearing loss disability as defined in 38 C.F.R. § 3.385?  Please indicate whether speech discrimination testing is appropriate in this case given the Veteran's language comprehension.  If not, please indicate whether the Veteran is considered to have a right ear hearing loss disability based on pure tone testing alone [note recommendation for more sophisticated testing in a February 2013 addendum].

(b) If so, what is the most likely etiology for the right ear hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to (i) noise trauma in service or (ii) was caused or aggravated by his service-connected right tympanic membrane perforation?  The opinion must address aggravation.

(c) Please provide an assessment of the Veteran's current hearing acuity.  In addition to reporting official audiometry findings, the examiner should discuss the impact of the hearing loss on occupational and everyday activity functioning.  In assessing the Veteran's current hearing acuity, the examiner should indicate whether speech discrimination testing is appropriate in this case given the Veteran's language comprehension problems.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as indicated. If a right ear hearing loss is to be unrelated to the Veteran's service, the examiner should identify the etiological factor(s) for the hearing loss considered more likely.

3.  The AOJ should then review the entire record and readjudicate the issues on appeal.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


